
	

115 S1612 IS: Highway Safety Education Improvement Act of 2017
U.S. Senate
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1612
		IN THE SENATE OF THE UNITED STATES
		
			July 20, 2017
			Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To expand  the definition of highway safety improvement project under section 148 of title 23,
			 United States Code, to include education integrated into an approved State
			 strategic highway safety plan, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Highway Safety Education Improvement Act of 2017.
 2.Highway Safety Improvement ProgramSection 148 of title 23, United States Code, is amended— (1)in subsection (a)(4)(B)—
 (A)by redesignating clause (xxviii) as clause (xxix); (B)by inserting after clause (xxvii) the following:
					
 (xxviii)Education, as part of an approved State strategic highway safety plan, except that the total amount of funds that may be used by a State in a fiscal year for projects under this clause may not exceed 10 percent of the amount allocated to the State for the highway safety improvement program under this section for such fiscal year, after the set asides for metropolitan transportation planning under section 134 and the congestion mitigation and air quality improvement program under section 149.; and
 (C)in clause (xxix), as redesignated, by striking A physical infrastructure safety project and inserting An infrastructure safety project; and (2)in subsection (g)(1), by striking increases over the most recent 2-year period for which data are available and inserting does not decrease during the most recent 2-year period for which data are available compared to the immediately preceding 2-year period, and exceeds the national fatality rate on rural roads.
			
